i          i         i                                                                  i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00612-CV

                                       THE STATE OF TEXAS,
                                             Appellant

                                                     v.

               Irene V. RODRIGUEZ d/b/a Rodriguez Immigration & Office Services,
                                         Appellee

                      From the 229th Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-06-408
                          Honorable Alex William Gabert, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 24, 2008

JOINT MOTION TO DISMISS GRANTED; DISMISSED

           The parties filed a joint motion to dismiss this appeal and to tax costs against appellant. We

grant the motion. See TEX. R. APP. P. 42.1(a)(2). We order all costs of the appeal assessed against

appellant.

                                                          PER CURIAM